Title: To George Washington from James McHenry, 13 July 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 13th July 1796.
        
        I do myself the honour to inclose you the directions given to Mr Fox one of the clerks of the department of war, and well skilled in the quality of ship timber and construction of vessels of war relative to an examination of the materials on hand and such a disposition of them as may comport with the safe keeping of such as may be useful in future, and such as may be fit for the vessel contemplated for the mediteranean service. They have been approved of by the Secy of State and Secry of the treasury. With the greatest respect, I have the honour to be Sir Your most ob. st
        
          James McHenrySecy of war
        
      